Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the claim contains some limitations that can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (i.e. processor, wireless network interface, synchronization manager) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. There are no limitations recited in the claim that are sufficient to amount to significantly more than the abstract idea itself (Step 2B). Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter. See below for the examiner’s analysis of claim 1:

Claim 1. An information handling system (Step 1: the claim is a process, machine, manufacture, or composition of matter) comprising:
	a processor (Step 2A Prong Two: generic computer element);
	a wireless network interface communicatively coupled to the processor (Step 2A Prong Two: generic computer element); and
	a synchronization manager comprising a program of instructions embodied in non-transitory computer-readable media communicatively coupled to the processor (Step 2A Prong Two: generic computer element), the synchronization manager configured to, when executed by the processor, in response to an event for communicating data via the wireless network interface between the information handling system and a second information handling system (Step 2A Prong One: abstract idea because any type of event can be detected, monitored, or observed by a human):
		determine a context associated with the information handling system (Step 2A Prong One: abstract idea because the context could be mentally determined by a human for example see claim 3 wherein the context is a context of the user himself);
		determine a synchronization algorithm for the data based on the context and the type of data (Step 2A Prong One: abstract idea because any type of algorithm can be determined); and
		synchronize the data based on the synchronization algorithm (Step 2A Prong One: abstract idea because no details are provided that describe what it means to synchronize the data. Therefore, the limitation can be interpreted broadly but reasonably to include for example a simple prioritization or ordering of two pieces of data or any other type of simple organization scheme for two pieces of data that can be mentally performed or with pen and paper).

As per claims 2-7, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-7 recite the same abstract idea of claim 1. Claims 2-7 recite additional mental processes (e.g. claim 7), insignificant extra-solution activity (e.g. claim 6), and non-functional descriptive language (e.g. claims 2-5). Therefore, the aforementioned claims 2-7 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 8-21, they have similar limitations as claims 1-7 above and are rejected using the same rationale.

Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 15, it is directed to a signal directly or indirectly by claiming a computer readable memory medium and the Specification recites evidence where the computer readable medium can be interpreted as a signal or wave (see Specification PGPUB US 2022/0083399 in at least [0030], [0037], and [0043]). A transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter (see Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03). As such, a transitory, propagating signal does not fall within any statutory category (see Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03). The BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (see In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). In that event, the claim is directed to a form of energy which does not fall into a category of invention. Applicant is advised to amend the claim to a “non-transitory computer-readable storage medium”.

As per claims 16-21, they are dependent on claim 15 and do not overcome the 35 U.S.C. 101 deficiency of claim 15.  Therefore, they are rejected using the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Denner et al. (US 2014/0365636) (hereinafter Denner).

As per claim 1, Denner teaches an information handling system comprising: 
	a processor (fig. 2, block 201); 
	a wireless network interface communicatively coupled to the processor (fig. 2, block 209; [0015]; [0017]; [0026] wireless communications adapter); and 
	a synchronization manager comprising a program of instructions embodied in non-transitory computer-readable media communicatively coupled to the processor ([0024]-[0026]), the synchronization manager configured to, when executed by the processor, in response to an event for communicating data via the wireless network interface between the information handling system and a second information handling system (fig. 3A, block 303): 
	determine a context associated with the information handling system (fig. 3A, block 305); 
	determine a synchronization algorithm for the data based on the context and the type of data ([0013]; [0016]; [0051] determine whether or not to sync application data based on the battery state of the device (i.e. context) and if decided to sync then which applications to sync and how much data to sync based on the priority and type of the applications); and 
	synchronize the data based on the synchronization algorithm (fig. 3A, block 310 and fig. 3B, block 320).

As per claim 2, Denner further teaches wherein the context comprises parameters associated with wireless communication between the information handling system and the second information handling system ([0013] receive indication for wirelessly synching application data).

As per claim 3, Denner further teaches wherein the context comprises a context of a user of the information handling system ([0034] monitor user usage of device).

As per claim 4, Denner further teaches wherein the context comprises physical parameters associated with the information handling system (fig. 3A, blocks 305-306 battery life of device).

As per claim 5, Denner further teaches wherein the second information handling system is a wireless docking station ([0017]; [0022]; [0026] wireless docking station).

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Denner and Murphy (US 2016/0282232).

As per claim 6, Murphy teaches wherein the synchronization manager is further configured to communicate the synchronization algorithm and the data to the second information handling system, such that the second information handling system aligns the data in accordance with the synchronization algorithm ([0036] wirelessly transmit data to device and align the data using time stamps to produce synchronous multi-channel measurements).

Murphy and Denner are both concerned with wireless communications in a computing environment. Denner teaches determining when and how much data to synchronize while Murphy teaches aligning wireless data for synchronization. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denner in view of Murphy because it would ensure that the device has sufficient battery power to perform synchronization operations while also ensuring that the highest priority data is synchronized first based on the remaining battery power available on the device.

As per claim 7, Murphy teaches wherein the synchronization manager is configured to align data received from the second information handling system based on the synchronization algorithm ([0036] wirelessly transmit data to device and align the data using time stamps to produce synchronous multi-channel measurements).

Murphy and Denner are both concerned with wireless communications in a computing environment. Denner teaches determining when and how much data to synchronize while Murphy teaches aligning wireless data for synchronization. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denner in view of Murphy because it would ensure that the device has sufficient battery power to perform synchronization operations while also ensuring that the highest priority data is synchronized first based on the remaining battery power available on the device.

As per claim 13, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 21, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Sun et al. (US 2017/0215171) disclose descriptor channel designs for uplink channels in a shared radio frequency spectrum band and alignment of data packets.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            November 7, 2022